Exhibit 10.57

LOGO [g97815img004.jpg]

JOHNSONDIVERSEY, INC.

PROFIT SHARING PLAN

Effective January 1, 2007



--------------------------------------------------------------------------------

JOHNSONDIVERSEY, INC.

PROFIT SHARING PLAN

TABLE OF CONTENTS

 

          Page    ARTICLE 1       ADOPTION OF PLAN AND PURPOSE    1.01   
Adoption of Plan    1 1.02    Purpose of Plan    1    ARTICLE 2      
DEFINITIONS    2.01    Definitions    1    ARTICLE 3       ADMINISTRATION OF THE
PLAN    3.01    Administration of the Plan    3    ARTICLE 4       ELIGIBILITY
AND PARTICIPATION    4.01    Eligible Employees    4 4.02    Commencement of
Participation    5 4.03    Termination of Participation    5 4.04   
Reemployment    5 4.05    No Guaranteed Award    5

 

i



--------------------------------------------------------------------------------

   ARTICLE 5       AWARDS    5.01    General    5 5.02    Basis for Awards    5
5.03    Allocable Profit Sharing Pool    5 5.04    Allocation of Awards from
Allocable Profit Sharing Pool    6 5.05    Payment of Awards    6    ARTICLE 6
      MISCELLANEOUS    6.01    Amendment    7 6.02    Termination    7 6.03   
Participants’ Consent    7 6.04    Effect on Other Plans    7 6.05    No Effect
on Employment    7 6.06    Withholding of Taxes    7 6.07    Severability    8
6.08    Successors    8 6.09    Construction of Plan    8 6.10    Gender and
Headings    8 6.11    Compliance with Code Section 409A    8 Exhibit A   
Non-participating Subsidiaries    Exhibit B    Eligible Earnings   

 

ii



--------------------------------------------------------------------------------

JohnsonDiversey, Inc.

Profit Sharing Plan

ARTICLE 1

Adoption of Plan and Purpose

1.01 Adoption of Plan. Effective as of January 1, 2007, JohnsonDiversey, Inc., a
Wisconsin corporation, adopted this Profit Sharing Plan. Under this Plan, the
Participating Employers intend to make profit sharing awards to eligible
employees subject to the terms, conditions and restrictions set forth in the
Plan. This Plan supersedes all previous profit sharing plans, programs and
agreements of the Company for Eligible Employees.

1.02 Purpose of Plan. The purpose of the Plan is to enhance the ability of
Participating Employers to attract and retain employees who are expected to make
substantial contributions to the earnings and success of the Participating
Employers. This Plan provides a method whereby eligible employees may
participate in the performance of the Participating Employers, thereby giving
such persons an additional incentive to remain employed by the Participating
Employers and to work for and contribute to the growth and success of the
Participating Employers. The Plan is intended to meet all applicable
requirements of section 409A of the Internal Revenue Code of 1986, as amended,
(the “Code”) and applicable regulations as in effect from time to time.

ARTICLE 2

Definitions

2.01 Definitions.

(a) Actual Global EBITDA. The total of the Company’s and all Subsidiaries’
actual earnings before interest, taxes, depreciation and amortization, as
determined and, if deemed appropriate, adjusted by the Committee for a Plan
Year.

(b) Allocable Profit Sharing Pool. The total allocable amount of the Profit
Sharing Pool for a Plan Year determined pursuant to section 5.03 of the Plan.

(c) Award. The portion of the Allocable Profit Sharing Pool allocated to a
Participant for any Plan Year as granted under the Plan.



--------------------------------------------------------------------------------

(d) Board of Directors. The Board of Directors of the Company.

(e) Budgeted Global EBITDA. The total of the Company’s and all Subsidiaries’
budgeted earnings before interest, taxes, depreciation and amortization, as
determined and, if deemed appropriate, adjusted by the Committee for a Plan
Year.

(f) Committee. The Compensation and Management Succession Committee of the Board
of Directors of the Company.

(g) Company. JohnsonDiversey, Inc., a Wisconsin corporation, and any successor
thereto. The Committee shall act on behalf of the Company for purposes of the
Plan.

(h) Disability. For purposes of this Plan, “Disability” means the inability to
perform the responsibilities of a Participant’s Employment due to physical or
mental incapacity in circumstances in which the Participant qualifies for
benefits under a Participating Employer’s long-term disability plan and has
qualified for such benefits for a continuous period of at least 26 weeks.

(i) Eligible Earnings. The base salary of a Participant from all Participating
Employers determined as of the last day of the Plan Year by the Committee using
the exchange rates applicable to the Company’s year-end balance sheet reporting.
The Committee, in its sole discretion, may determine what constitutes base
salary separately for Participants of any Participating Employer and shall
identify any such base salary differences on Exhibit B of the Plan. In
determining Eligible Earnings in the initial Plan Year in which an Employee
becomes an Award-Eligible Participant, the Committee shall include Eligible
Earnings for the entire Plan Year.

(j) Effective Date. The effective date of this Plan shall be January 1, 2007.

(k) Employee. Any common law employee of a Participating Employer, excluding any
individual who the Participating Employer classifies as an independent
contractor or temporary employee.

(l) Employment. Employment as an Employee with a Participating Employer. The
Committee may determine in specific instances whether or not a leave of absence
results in a termination of Employment under the Plan.

 

2



--------------------------------------------------------------------------------

(m) Job Elimination. For reasons other than the Employee’s unsatisfactory
performance, the participating Employer’s total elimination of the Employee’s
position, after which the Employee is not offered ongoing Employment in a
comparable position, as determined by the Committee.

(m) Participant. An Employee who satisfies the participation requirements of
Article 4 of the Plan.

(n) Participating Employer. The Company and each Subsidiary, unless designated
by the Company on Exhibit A of the Plan as a non-participating employer for
purposes of the Plan.

(o) Plan. This Plan, the JohnsonDiversey, Inc. Profit Sharing Plan, as herein
set forth and as amended from time to time.

(p) Plan Year. The period beginning on the Effective Date and ending on
December 28, 2007, and each 12-consecutive month fiscal period thereafter ending
on the last Friday of December.

(q) Profit Sharing Pool. The total approved pool of profit sharing funds
determined for each Plan Year by the Committee.

(r) Retirement. Termination of Employment on or after attaining age 55 and
completing ten Years of Service.

(s) Subsidiary. Any entity, including, without limitation, a corporation or
partnership, wholly owned by the Company, including entities located outside the
United States.

(t) Year of Service. A 12-consecutive month period, beginning on the date an
Employee first performs an hour of service for a Participating Employer or
Subsidiary, during which an Employee is employed by the Participating Employer
or Subsidiary.

ARTICLE 3

Administration of the Plan

3.01 Administration of the Plan. The Plan shall be administered by the
Committee. In addition to the powers, rights and duties specifically granted to
the Committee elsewhere in this Plan, the Committee shall have the following
powers, rights and duties in administering the Plan:

(a) To determine (i) which Employees shall become Participants and receive
Awards; (ii) the time or times at which such Awards shall be granted; and
(iii) any other terms or conditions of an Award which are consistent with the
express provisions of the Plan.

 

3



--------------------------------------------------------------------------------

(b) To adopt, amend or rescind any rules and regulations as necessary or
advisable for the operation of this Plan and to take such other actions as may
be required for the proper administration of this Plan.

(c) To construe and interpret the Plan and any agreements entered into pursuant
to the Plan.

(d) The Committee may delegate any of its powers, duties and rights set forth in
paragraphs (a), (b) and (c) above, to the Chairperson of the Board of Directors.
The Committee or the Chairperson of the Board of Directors may designate any
other individual or individuals to carry out ministerial duties hereunder.

(e) Each action taken and decision made by the Committee or its designees within
its authority shall be final, binding and conclusive on all Participants and
their legal representatives. The members and designees of the Committee may rely
upon any information, reports or opinions supplied to them by an officer of the
Company or by the Company’s counsel, independent public accountants or other
advisors, and shall be fully protected in relying upon any such information and
advice. If the Committee cannot act for any reason, the Board of Directors of
the Company shall act in its place.

ARTICLE 4

Eligibility and Participation

4.01 Eligible Employees. An Employee of a Participating Employer is eligible to
participate in the Plan if the Employee: (a) has been designated as eligible to
participate in the Plan by the Committee, (b) is not designated by a
Participating Employer as employed in Tiers 1 through 10, and (c) is not a
member of a collective bargaining unit unless participation in this Plan has
been agreed to through good faith bargaining with a Participating Employer.
Employees defined as “Tolling Employees” in the Asset and Equity Interest
Purchase Agreement dated May 1, 2006 to which the Company is a party, shall not
be eligible to participate in the Plan. An Employee who satisfies the
requirements of this section 4.01 shall be referred to as an “Eligible
Employee.”

 

4



--------------------------------------------------------------------------------

4.02 Commencement of Participation. An Eligible Employee shall participate in
the Plan as of the later of the Effective Date, the date the Employee completes
one Year of Service, or the date the Employee satisfies the requirements to
become an Eligible Employee.

4.03 Termination of Participation. A Participant’s participation under the Plan
shall cease as of the earlier of the termination of the Participant’s
Employment, death, Disability, or the date the Participant is no longer an
Eligible Employee pursuant to section 4.01.

4.04 Reemployment. A Participant who terminates Employment and is then rehired
by a Participating Employer as an Eligible Employee pursuant to section 4.01
shall be immediately eligible to again participate in the Plan. If a former
Employee who was not a Participant at the time of the Employee’s termination of
employment is rehired as an Eligible Employee pursuant to section 4.01, the
rehired Employee’s service prior to the termination of Employment shall not be
recognized for purposes of the Employee’s completion of one Year of Service as
required for participation in the Plan pursuant to section 4.02.

4.05 No Guaranteed Award. Eligibility of a Participant in a given Plan Year is
not a guarantee that an Award will be made to that Participant for that Plan
Year.

ARTICLE 5

Awards

5.01 General. The Committee shall determine the Awards to be made to each
Participant and shall approve the terms and conditions of each Award.

5.02 Basis for Awards. Awards for a specific Plan Year shall be based on that
Plan Year’s Eligible Earnings of a Participant, Budgeted Global EBITDA, Actual
Global EBITDA and the Profit Sharing Pool.

5.03 Allocable Profit Sharing Pool. As of the last day of each Plan Year, and
unless and until changed by the Committee, the Allocable Profit Sharing Pool for
a Plan Year shall be equal to an amount determined in accordance with the
following chart:

 

5



--------------------------------------------------------------------------------

Percent of

Actual Global EBITDA to

Budgeted Global EBITDA

 

Percent of Profit Sharing Pool

Paid in Awards

100% or more

  100%

99%

  95%

98%

  90%

97%

  85%

96%

  80%

95%

  75%

94%

  70%

93%

  65%

92%

  60%

91%

  55%

90%

  50%

89%

  45%

88%

  40%

87%

  35%

86%

  30%

85%

  25%

84% or less

  0%

5.04 Allocation of Awards from Allocable Profit Sharing Pool. A Participant
shall be eligible for an Award from the Allocable Profit Sharing Pool for a Plan
Year in accordance with the following paragraphs (a) and (b):

(a) The Participant must be in active Employment as of the last day of the Plan
Year or terminate Employment after March 31 and prior to the last day of the
Plan Year due to Retirement, death, Disability or Job Elimination. For purposes
of this section 5.04, a Participant who satisfies this requirement shall be
referred to as an “Award-Eligible Participant.”

(b) An Award-Eligible Participant shall be eligible for an Award equal to the
amount determined by multiplying the Allocable Profit Sharing Pool by a fraction
the numerator of which is an Award-Eligible Participant’s Eligible Earnings for
the Plan Year and the denominator of which is the total Eligible Earnings of all
Award-Eligible Participants for the Plan Year.

5.05 Payment of Awards. Awards shall be paid to Award-Eligible Participants who
remain employed by a Participating Employer as of the actual payment date of the
Award or who terminated Employment prior to the actual payment date due to
Retirement, death, Disability or Job Elimination. Awards shall be paid in a
single cash lump sum as soon as administratively

 

6



--------------------------------------------------------------------------------

practicable following the Plan Year relating to the Award, but in no event later
than the last day of the immediately following Plan Year.

ARTICLE 6

Miscellaneous

6.01 Amendment. The Board of Directors and the Committee shall each have the
right at any time, and from time to time, to amend in whole or in part any or
all of the provisions of the Plan. No such amendment, however, shall materially
and adversely affect the rights under the Plan of any Participant with respect
to Awards granted prior to such amendment without the approval of such
Participant. Any amendment that results in an acceleration of the time or form
of payment shall be invalid if such amendment violates Code section 409A.

6.02 Termination. The Plan shall continue in effect until terminated by
resolution of the Board of Directors or the Committee. All rights and
obligations under this Plan with respect to Awards granted on or prior to
termination of the Plan shall continue beyond such termination.

6.03 Participants’ Consent. Each Participant, by Participant’s acceptance of an
Award hereunder, shall be deemed to have agreed to be bound by all the terms and
conditions of this Plan as presently constituted and as may be amended from time
to time.

6.04 Effect on Other Plans. In no event shall any Award or any payments made
under this Plan be included in the compensation base for computing benefits
under any other benefit plan now maintained or hereafter established by a
Participating Employer, unless such Plan expressly provides otherwise.

6.05 No Effect on Employment. Neither the adoption of the Plan nor its operation
shall in any way affect the right and power of a Participating Employer to
dismiss or otherwise terminate the Employment or change the terms of Employment
or amount of compensation of any Employee at any time for any reason with or
without cause.

6.06 Withholding of Taxes. A Participating Employer shall have the power to
withhold, or require a Participant to remit to the Participating Employer, an
amount sufficient to satisfy any withholding or other tax due under the tax
withholding provisions of the Code, any state or local tax act or other
applicable law, including the laws of foreign jurisdictions, with respect to any
Award made under the Plan.

 

7



--------------------------------------------------------------------------------

6.07 Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, such invalidity or illegality shall not affect the
remaining provisions of the Plan, and the Plan shall be construed or enforced as
if the invalid provisions had never been set forth therein.

6.08 Successors. This Plan shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the Participating
Employer. The rights of a Participant under this Plan are personal to such
Participant and the Participant may not assign such rights or sell, transfer,
pledge or otherwise dispose of any rights of such Participant except in
accordance with the provisions of this Plan. All obligations of this Plan shall
be binding upon the heirs, representatives and estate of the Participant.

6.09 Construction of Plan. This Plan shall be construed according to the laws of
the State of Wisconsin and all provisions hereof shall be administered according
to, and its validity shall be determined under, the laws of such state without
regard to its conflicts of laws.

6.10 Gender and Headings. Wherever any words are used herein in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply. Headings of
numbered sections and numbered paragraphs of this Plan are inserted for
convenience of reference and are not part of this Plan and are not to be
considered in the construction hereof.

6.11 Compliance with Code Section 409A. This Plan is intended to comply with the
provisions of Internal Revenue Code section 409A and applicable guidance and its
provisions shall be interpreted in accordance with that intent. No provision of
this Plan shall be interpreted to permit the acceleration of the time of any
payment scheduled to be paid under the Plan in any manner which is impermissible
pursuant to Internal Revenue Code section 409A. A Participating Employer shall
not be liable nor responsible for any tax consequences which result from any
Participant’s participation in the Plan, except for any applicable obligations
under the law as to income tax withholding or payroll taxes.

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Non-participating Companies

JohnsonDiversey Mexico, S.A. de C.V.

JohnsonDiversey Brasil, Ltda.

JohnsonDiversey Venezuela, S.A.

JohnsonDiversey Centroamerica S.A.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Eligible Earnings

 

B-1